Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.

Response to Amendment
This action is in response to the amendment filed January, 22, 2021. Claims 2-21 pending. Claims 2, 5, 7, 12, 15 and 17 have been amended. Claim 1has been cancelled.

Allowable Subject Matter
Claims 2-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims are allowable over the prior art because the combination of limitations including an apparatus, comprising: a data communication unit configured to wirelessly receive data corresponding to a monitored analyte level, the data generated using determine a number of the error indicators received over the period of time; and determine a rate of change of the monitored analyte level based on the one or more valid data points when the number of the one or more error indicators received over the period of time are less than a predetermined amount is not found, taught or suggested in the prior art of record.
Claims are allowable over the prior art because the combination of limitations including a system, comprising: an in vivo analyte sensor positioned in contact with biofluid under a skin surface to generate analyte sensor signals corresponding to a monitored analyte level; a transmitter unit operatively coupled to the in vivo analyte sensor to receive the analyte sensor signals and generate data corresponding to the monitored analyte level, the data including analyte data indicative of the monitored analyte level and one or more error indicators generated by the analyte sensor in response to detection of an error condition during measurement; and a receiving device communicatively coupled to the transmitter unit, the receiving device comprising: a data communication unit configured to wirelessly receive the data corresponding to the determine a number of the one or more error indicators received over the period of time; and determine a rate of change of the monitored analyte level based on the one or more valid data points when the number of the one or more error indicators received over the period of time are less than a predetermined amount is not found, taught or suggested in the prior art of record.
	Newly amended claims clarify the relationship between the threshold, error indicators and analyte level. As stated by Applicant, “rister also does not disclose or suggest an apparatus or system including, at least, a data processing unit configured to "determine a rate of change of the monitored analyte level based on the one or more valid data points when the number of the one or more error indicators received over the period of time are less than a predetermined amount," as recited in claims 2 and 12. Brister describes "comparing the signals from the first and second electrodes, changes in baseline and/or sensitivity can be detected and/or measured and used to update calibration." Brister at [0547]. Brister specifies that a "regression equation y=mx+b is used to calculate...a sensitivity of the sensor." Id. However, this sensitivity determination described in Brister does not disclose or suggest a data processing unit configured to "determine a rate of change of the monitored analyte level based on the one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L SUGLO whose telephone number is (571)272-8584.  The examiner can normally be reached on Monday through Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JANET L SUGLO/Primary Examiner, Art Unit 2864